Citation Nr: 1703852	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder, currently evaluated as 70 percent disabling as of October 1, 2008.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In October 2008, the RO denied a claim for a TDIU.  The Veteran appealed.  

The Veteran testified at a Travel Board hearing in September 2010 before the undersigned Veterans Law Judge; a copy of the transcript has been associated with the record on appeal. 

In February 2011, the Board remanded the claim, and in September 2012 Board denied the claim.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, while his case was pending at the Court, the VA's Office of General Counsel and Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's September 2012 decision.  That same month, the Court issued an Order vacating the September 2012 Board decision.  

In July 2013, the RO denied a claim for an increased rating for PTSD, currently evaluated as 70 percent disabling.  The Veteran appealed.  

In October 2014, the Board remanded the TDIU claim for additional development.  

In May 2015, the Board remanded both of the claims for additional development.  


In April 2016, the Veteran was afforded a hearing on the increased rating issue by a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing is of record.  The undersigned has reviewed this transcript.  In November 2016, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  In a statement received that same month, the Veteran stated that he did not desire another hearing. 

As noted in its May 2015 Remand, the issue of spousal aid and attendance has been raised by the record in an April 2007 VA Form 21-686c, as clarified in a September 2007 Report of Contact.  This issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to have been productive of symptoms that include anxiety, suspiciousness, chronic sleep impairment, difficultly in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings, but it is not shown to have been manifested by total occupational and social impairment. 

2.  The Veteran's service-connected disabilities are not shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014 & Supp. 2016); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Posttraumatic Stress Disorder (PTSD)

The Veteran is seeking entitlement to a rating in excess of 70 percent for his service-connected PTSD.  During his hearing, held in September 2010 (which was held solely in association with his claim for TDIU), he testified to the following: he has nightmares and does not sleep well.  He has problems getting along with his family.  He used to have a lot of affairs.  He tries to stay away from people, and crowds.  A couple of times he had almost gone to jail because of confrontations with others.  Although his testimony was not entirely clear, it appears that he indicated that he had gone to jail about ten years before because of a confrontation with a police officer after he was pulled over for speeding.  He goes to church regularly.  He retired due to a back injury that was not related to service.  The Veteran's spouse testified that he has a quick temper, wants to fight constantly, doesn't get along with others, and that he starts fights with others in the house.      

During his hearing, held in April 2016, he testified to the following: he doesn't like to be around other people.  His family gets irritated with him, and he gets irritated with his in-laws.  He stays in his room.  He has been receiving group therapy at VA for about eight to nine years.   He has periods of persistent delusion or hallucinations, specifically, he hears people calling him.  He may bathe only once every three to four days.  Sometimes he is disoriented as to the time of day, i.e., he misses his appointments.  Sometimes he has nightmares.  His memory is not good.  He is not currently employed.  He had worked doing maintenance on automobiles.  When he was working, he got to the point where he felt that he was going to kill somebody.  He had been granted Social Security Disability due to back symptoms.  However, he believed that he would have had to leave his job due to his PTSD symptoms.  It was noted that the Veteran had previously been afforded a hearing on the TDIU issue with another Veterans Law Judge, and that he had the right to a third hearing, however, he waived his right to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2015).

The Board notes that additional evidence has been received following the issuance of the most recent supplemental statement of the case in January 2016.  However, this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2016).  Accordingly, a remand for RO consideration is not required.

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records do not show any relevant treatment.  He served in Vietnam with the 101st Airborne Division.  His awards include the Purple Heart and the Combat Infantryman Badge.  Following separation from service, the Veteran began receiving treatment for psychiatric symptoms in about 2006, with diagnoses of PTSD.  

In October 2006, the RO granted service connection for PTSD, evaluated as 50 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In March 2008, the RO increased the Veteran's rating to 70 percent, with an effective date of November 20, 2007.

In October 2008, the RO assigned a temporary total (100 percent) evaluation for the Veteran's service-connected PTSD from July 14, 2008 to September 31, 2008, and a 70 percent rating as of October 1, 2008.    

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9411, a 70 percent rating is warranted where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Inasmuch as the RO has assigned a temporary total (100 percent) evaluation for the Veteran's service-connected PTSD from July 14, 2008 to September 31, 2008, the increased rating claim is moot during this period, and will not be discussed except as noted by history.

The relevant medical evidence is summarized as follows:

Overall, VA progress notes show ongoing treatment for PTSD, and show that the Veteran has complained of symptoms that included agitation, irritability, intrusive thoughts, flashbacks, nightmares, poor sleep, and poor concentration.  On examination, the findings tended to show the following: dress and grooming were acceptable.  He was alert and oriented.  Thought processes were logical and goal-directed.  There was no suicidal or homicidal ideation with plan or intent, delusions, ideas of reference, preoccupations, obsessions or compulsions, or hallucinations observed or reported.  Speech was normal/clear.  Concentration and memory were poor, with a notation of "some short-term memory issues" in May 2013.  Insight and judgment were fair to poor.  Mood was flat affect, angry, dysphoric, dysthymic, depressed, or restricted.  Anxiety was high.  Cognitive abilities were intact.  His medications included Temazepam for sleep and Venlafaxine for depression.  His GAF scores tended to range between 41 and 48.  

The claims file includes at least three reports from a VA nurse, C.H., dated between 2014 and 2016, that are essentially identical, in which she states the following: the Veteran has multiple clinic and group visits to VA, with intensive treatment since 2006.  His current marriage was described as "not good."  He was employed as a mechanic with one employer, between 1981 and 2011.  He used to be confrontational while at work, and he is alienated from several co-workers.  He has nightmares at least once a week, is hypervigilant, sees people moving in the shadows, and is very symptomatic.  He has asserted that he would not be able to hold down gainful employment due to his inability to concentrate and get along with others. 

A VA PTSD examination report, dated in February 2008, shows the following: the Veteran had not worked since September 2007, when he hurt his back picking up heavy items in an on-the-job injury.  He had been working for the same employer for 29 years.  He had problems getting along with co-workers, however, at his most recent position he had two co-workers with whom he reportedly got along well.  He complained that his PTSD symptoms had worsened since his medical retirement.  He complained of symptoms that included intrusive memories, and poor sleep. He had some difficulties with his wife and his daughter.  He often isolated in his room and has little interest in things.  He watched television.  He was increasingly forgetful and sometimes had problems with concentration.  He is a deacon and is quite involved in his church, and has friendships through his church.  He has two friends at work.  He has nightmares almost every night.  He was anxious and nervous in crowds.  He often sees shadows in his peripheral vision that startle him.  He has an exaggerated startle response.  He has depression, tearfulness, irritability, frustration, with an episode of homicidal ideation about three months before.  

On examination, he was alert and attentive, and tracked conversation adequately.  He was oriented to person, place, time and situation.  No abnormalities of behavior were noted.  Speech functions were within normal limits, although there were mild hesitations and he mumbled at times.  He acknowledged passive suicidal ideation without plan or intent.  He denied any serious suicidal or homicidal plans or past attempts.  Thought processes were goal-directed.  Thought content was adequate.  Memory functions were grossly intact.  There was no evidence of a perceptual disorder.  He maintains his activities of daily living independently.  He was appropriately dressed and groomed and had good personal hygiene.  Insight was adequate and judgment was functional.  The Axis I diagnosis was PTSD, chronic.  The Axis V diagnosis was a GAF score of 40.  The examiner stated that there were no significant impairments in thought processes or communication, and that his prognosis was guarded.  

A VA social and industrial survey, dated in February 2008, notes that the Veteran had been married to his second wife for 30 years, and that one of their three children still resided with him and his wife.  He maintained contact with his two other sons.  There was some debris in the yard, but the inside of the house was well-maintained.  He complained of symptoms consistent with those reported during his February 2008 VA PTSD examination, supra.  He had been off of work since injuring his back while working as a supervisor at a port.  His stated that his employer does not offer light duty, and that he can no longer perform the lifting requirements for his job.  He was neatly dressed, well-groomed, and had good hygiene.  He was alert and focused during the interview.  His cognitive abilities appeared to be intact.  He had no trouble relating incidents in chronological order and was able to use critical thinking.  There were no problems with judgment.  He sits in his house alone or goes to church, otherwise he had no outside activities.  He effectively has no social functioning, his PTSD has affected all aspects of his life and its impact was expected to be greater once he was no longer working.

A decision of the Social Security Administration (SSA), dated in November 2008, shows that the SSA determined that the Veteran was disabled as of September 2007, with a primary diagnosis of affective/mood disorders, and a secondary diagnosis of anxiety related disorders.  An associated "rating of functional limitations" shows that it was determined that the Veteran had mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, difficulties maintaining concentration, persistence, or pace, and one or two episodes of decompensation, each of extended duration.  The examiner noted that he had a full complement of symptoms typical of severe PTSD, that he was active in his church and able to perform SRRT's (simple, routine, repetitive tasks), but that there were references to slowness of pace, lack of concentration, anergia, anxiety and vigilance.  The examiner stated that the Veteran's reports were considered to be only partially credible.  

A VA PTSD disability benefits questionnaire (DBQ), dated in December 2011, notes the following: the Veteran had worked as a longhshoreman for over 30 years.  He attends PTSD groups and receives medication, including sertraline, 50 milligrams (mg.) daily for his PTSD.  He reported that he kept to himself and tried to stay alone.  He had angered his wife the day before.  His relationship with his wife is very strained.  He has problems with sleep, with very bad nightmares the week before.  Sometimes he hears voices calling his name.  He has depression and bad anxiety, with panic attacks almost every day.  Sometimes he sees shadows going across the floor at night.  He thinks about suicide, but stays focused on going to church.  The Veteran has depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or work-like setting, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and impaired impulse control. 
The examiner indicated that the Veteran's symptoms are productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The diagnosis was PTSD, chronic.  The Axis V diagnosis was a GAF score of 60, and notes that this score reflects moderate symptoms of depressed mood, anxiety, problems with sleep, and anxiety attacks with minimal response to medications, few friends, and that he was unable to work since 2007 due to medical disability.

A VA PTSD DBQ, dated in June 2013, notes the following: the Veteran's PTSD is productive of depressed mood, anxiety, and chronic sleep impairment.  The Veteran has a long-term marriage and long-term career with one employer, suggesting that there is little social or occupational impairment caused by his diagnosis.  There is nothing in this evaluation that would suggest that the Veteran's symptoms of PTSD would preclude him from obtaining and maintaining gainful employment.  His symptoms of PTSD do not impact his ability to engage in physical and/or sedentary work if he so chooses.  Based on the Veteran's current level of functioning, he appears to be capable of either active or sedentary employment.  In fact, gainful employment would probably alleviate some of his symptoms of depressed mood. 
The examiner indicated that the Veteran's symptoms are productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The diagnosis was PTSD, by history.  The Axis V diagnosis was a GAF score of 65, and notes that this score represents some symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

A VA opinion, dated in December 2014, notes the following: the Veteran's claims file had been reviewed.  The report includes an extensive summary of relevant treatment records.  The VA psychologist noted that his symptoms appeared to have worsened between May 2012 and January 2013, but since that time his mood and affect have been characterized as "good."  VA examinations dated since 2006 indicate that the Veteran's PTSD symptoms have been problematic, but that they did not seem to interfere with his ability to maintain his steady employment with one employer for over 29 years.  The records contain multiple notations that his retirement is directly related to his back injury.  Compared to prior to his back injury, he has a limited range of motion in his back and can no longer lift.  The Veteran stated that he would not be retiring were it not for his back injury, that his employer does not offer light duty, that he can no longer perform the lifting requirements of his job, and that his employer has not made accommodations to help him keep his job.  At the time of his back injury he was an assistant foreman in his shop.  He has financial stressors, and reports being a workaholic, and using his work to help with his symptoms.  It appears that the Veteran's symptoms were fairly well-controlled when he was working, and between 2006 and 2008 he frequently reported that work kept his mind busy and helped him cope with PTSD.  His PTSD symptoms worsened after he medically retired from his job in 2007 after a nonservice-connected back injury.  Even with his physical limitations, he appears to be capable of sedentary work if he so chooses.  There is no evidence to suggest that his current PTSD diagnosis alone would preclude him from securing or maintaining substantially gainful employment.  There are only mild functional limitations with his PTSD at this time.  This opinion is based solely on his mental health-related functioning and does not account for any physical difficulties that he may be experiencing.  

A VA PTSD DBQ, dated in January 2016, notes the following: the Veteran's VHA (Veterans Hospital Administration) and CPRS records had been reviewed.  The Veteran has been married to his second wife for 33 years.  He resides with his wife and his grown children.  He seemed anxious and uneasy with his interview.  He is intelligent with good social skills, well-dressed, and well-groomed.  He enjoys travel and time with his children in different states.  He had problems with his current wife until prayer changed his habits involving drug abuse.  He attended college prior to service, and he last worked in 2007 due to a back injury.  He retired after 29 years with one employer.  He reported a history of confrontations at his job as a machinist for refrigerated containers.  He has received mental health treatment from VA for the past ten years, and stated that he was not compliant with his medication.  He attends yoga and PTSD group therapy twice a month.  He complained of symptoms that included nightmares twice a month.  He has a poor relationship with his son.  He has insomnia and depression, and a history of suicidal ideation related to work and his wife.  The diagnosis was PTSD.  The report indicates that the Veteran's PTSD is productive of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner indicated that the Veteran's symptoms are productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's PTSD does not preclude or limit occupational functioning.  He may have had some tension on the job but not necessarily related to PTSD, and he retired after 29 years on the same job.  He had to be prompted to endorse high-rank symptoms of PTSD.  

A statement from the Veteran's spouse, dated in September 2010, shows that she states that she has been married to the Veteran for 28 years, and that the Veteran has symptoms that include mood swings, forgetfulness, hot-to-cold temperament, yelling, spying (listening behind closed doors), fault-finding and feeling that others were plotting against him, and excessive arguing.  

The Board finds that the criteria for a 100 percent rating have not been met.  The findings during the relevant time period on appeal in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  Notwithstanding a GAF score of 40 in February 2008, the Veteran's GAF scores have primarily ranged between 41and 65, which is evidence of moderate to serious symptoms.  See QRDC DSM-IV; see generally Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record).  In this regard, the February 2008 VA examiner stated that there were no significant impairments in thought processes or communication.  Thereafter, the VA PTSD DBQs, dated in December 2011 and January 2016, show that the Veteran's level of occupational and social impairment was characterized in a way that most closely corresponds to no more than a 30 percent evaluation ("productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.").  See General Rating Formula for Mental Disorders.  The June 2013 VA examiner indicated that the Veteran's level of occupational and social impairment was characterized in a way that most closely corresponds to no more than a 10 percent evaluation ("productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.").  Id.  The Axis V diagnosis was a GAF score of 65, which is evidence of moderate to serious symptoms.  QRDC DSM-IV.  The December 2014 VA psychologist concluded that the Veteran only had "mild functional limitations with his PTSD at this time."  In addition, the January 2016 VA examination shows that the examiner stated that the Veteran's PTSD does not preclude or limit occupational functioning.  Although the Veteran has had significant social impairment and difficulties in relationships, he has been married to his wife for more than 30 years and remains active in his church.  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 70 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

In reaching this decision, the Board has considered the opinions of C.H.  The probative value of these opinions is reduced due to her lesser level of expertise, as compared to the reports of the VA psychologists, supra.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  In addition, C.H.'s opinions indicate that they are based, at least in part, on the Veteran's self-reported symptoms.  However, the December 2011 and June 2013 VA psychologist's reports were based on psychological testing, and both examiners stated that the Veteran's psychological test results were invalid as a result of his over-endorsement of symptoms and inconsistent responding to test items, "which is an attempt to look bad given that the nature of this evaluation is for monetary gain.  There is no objective evidence, based on his test results, to support his subjective reports or severity of his symptoms."  The Board has therefore considered C.H.'s opinions in association with the entirety of the record, and finds that an increased rating is not warranted.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are other psychiatric symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 100 percent evaluation under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

Essentially the evidence does not show total social impairment during the course of the Veteran's appeal.  He has remained married during this time and has continued relationships with people at church.  As such, he simply is not totally socially impaired.  This is not to say that the Veteran does not experience social impairment; far from it.  However, the 70 percent rating that is assigned contemplates symptoms such as an inability to establish and maintain effective relationships.

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his PTSD.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased rating is warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

II. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

Given the Board's decision in Part I, the Veteran's current total combined rating for service-connected disabilities is 70 percent, as follows: 70 percent disabling for PTSD, 10 percent disabling for tinnitus.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The evidence indicates that the Veteran has not worked since September 2007, due to a back injury at his job. 

The Board finds that a TDIU is not warranted.  The evidence has been discussed in Part I.  Briefly stated, the Veteran is shown to have stopped working in September 2007 following a back injury at his job.  Although he has reported a history of conflicts and arguments with co-workers, there is no evidence of time lost from work or disciplinary actions while at work.  He worked for this same employer for approximately 29 years, and was apparently an assistant foreman at the time of his back injury in 2007.  Although the February 2008 social and industrial survey shows that the field examiner stated that the Veteran's PTSD has affected all aspects of his life and that its impact was expected to be greater once he was no longer working, this was speculative in its terms, and the associated VA examination report shows that the examiner stated that there were no significant impairments in thought processes or communication.  Thereafter, several VA examiners characterized the Veteran's level of occupational and social impairment in a way that most closely corresponds to no more than a 30 percent evaluation, i.e., much less than total.  The June 2013 VA examiner concluded that the Veteran appears to be capable of either active or sedentary employment, and stated that gainful employment would probably alleviate some of his symptoms of depressed mood.  In December 2014, it was noted that the Veteran stated that he would not be retiring were it not for his back injury.  The December 2014 VA psychologist concluded that the Veteran only had "mild functional limitations with his PTSD at this time."  The January 2016 VA examination report shows that the examiner stated that the Veteran's PTSD does not preclude or limit occupational functioning.  

Although the SSA's decision indicates that it determined that the Veteran is disabled due to psychiatric symptoms, such a decision is not binding on VA.  Given the Veteran's clear history of stopping work due to his back injury in September 2007, when this evidence is considered together with the other evidence of record, including, but not limited to, the SSA's own functional capacity findings, it is insufficiently probative to warrant a grant of the claim.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (while Social Security Administration decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Madden.  Given the foregoing, the Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities, and that the claim must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations, and several opinions have been obtained.  

In May 2015, the Board remanded these claims.  The Board directed that the Veteran be afforded a hearing.  In April 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 70 percent for service-connected PTSD is denied.  

TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


